EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner’s amendment corrects a clerical error in claim 1, by deleting an extra period “.” at the end of the claim, as follows:
IN THE CLAIMS
Claim 1 has been amended to:
--A paper ejection device comprising: 
an ejection portion that ejects sheets of paper;
a housing portion that houses the ejected sheets of paper in a sequentially stacked state; and
a guiding portion that guides the sheets of paper, before being ejected, to the ejection portion while curving the sheets of paper,
wherein the housing portion is adjustable to a plurality of angles including at least an angle at which the ejected sheets of paper are housed while being curved in a direction opposite to a direction in which the sheets of paper have been curved by the guiding portion,
wherein the angle of the housing portion at which the housing portion houses the sheets of paper while curving the sheets of paper is changed in accordance with a number of the sheets of paper housed in the housing portion such that the angle is changed to such a direction that the sheets of paper are curved by the housing portion more gently as a larger number of the sheets of paper are housed in the housing portion.[[.]]--

Allowable Subject Matter
Claims 1-4, 6-9 and 11-14 are allowed.  The claims have the allowable subject matters indicated in the Office action of March 9, 2021.  The claims are also in proper form for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863.  The examiner can normally be reached on Monday - Friday 7 am - 4 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        June 21, 2021